Citation Nr: 1341588	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  06-17 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right thigh myositis ossificans prior to August 16, 2010.

2.  Entitlement to an initial evaluation in excess of 40 percent for right thigh myositis ossificans from August 16, 2010. 

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee osteoarthritis prior to August 16, 2010.

4.  Entitlement to an initial evaluation in excess of 20 percent for right knee osteoarthritis from August 16, 2010.

5.  Entitlement to service connection for hyperlipidemia.

6.  Entitlement to service connection for hypercholesterolemia.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to service connection for benign prostatic hypertrophy (BPH) with urinary obstruction.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for degenerative joint disease of the lumbar spine (also claimed as a back contusion).

11.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), insomnia, bipolar disorder, depression and anxiety.

12.  Entitlement to service connection for headaches as secondary to service-connected right thigh myositis ossificans.

13.  Entitlement to service connection for rheumatoid arthritis in the right lower body and right lower leg as secondary to service-connected right thigh myositis ossificans.

14.  Entitlement to service connection for rheumatoid arthritis in the left lower body and left lower leg as secondary to service-connected right thigh myositis ossificans.

15.  Entitlement to service connection for rheumatoid arthritis in the back as secondary to service-connected right thigh myositis ossificans.

16.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004, November 2009, April 2010 and November 2011 rating decisions issued by the Regional Office (RO) in St. Petersburg, Florida.  

The September 2004 rating decision implemented the August 2004 Board decision's grant of service connection for right thigh myositis ossificans and assigned an initial rating of 10 percent effective from February 22, 2001.  The Veteran disagreed with the initial 10 percent rating assigned and with the effective date of the grant of service connection. 

In a July 2010 decision, the Board denied an effective date earlier than February 22, 2001 for the grant of service connection for right thigh myositis ossificans and remanded the issues of entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU) and entitlement to an initial evaluation in excess of 10 percent for right thigh myositis ossificans.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In an April 2011 Order pursuant to a Joint Motion to Terminate the Appeal filed by the Veteran and the Secretary (parties), the Court terminated the Veteran's appeal of Board's decision July 2010.  As part of the April 2011 Stipulated Agreement, VA agreed to assign an effective date of January 10, 1974 for the establishment of service connection for right thigh myositis ossificans which was then effectuated in an April 2011 rating decision. 

The Board, however, has reviewed the April 2011 Joint Motion to Terminate the Appeal and corresponding Stipulated Agreement, and this agreement expressly provides that the Appellant "agrees that his pending appeal in the United States Court of Appeals for Veterans Claims . . . shall be terminated, with prejudice, as to all issues addressed in the July 19, 2010, BVA decision."  It is clear the dismissal is limited to his appeal before the Court, not before the Board generally.  Significantly, the issues of entitlement to a TDIU and entitlement to an initial evaluation in excess of 10 percent for right thigh myositis ossificans were not decided by the Board in July 2010; rather, these issues were remanded for further development.  Therefore, the Stipulated Agreement of April 2011 cannot be said to terminate the pending appeal before the Board for these matters. Accordingly, the Board concludes that these appeals were not properly withdrawn by the Veteran in April 2011 under the tenets of 38 C.F.R. §20.204 (2012).  Notably, in the November 2011 rating decision, the Appeals Management Center (AMC) granted entitlement to a TDIU, effective August 16, 2010.  Thus, the issue of entitlement to a TDIU is no longer before the Board.

In a November 2011 rating decision, the AMC increased the Veteran's evaluation for right thigh myositis ossificans to a 40 percent disability rating and increased the Veteran's evaluation for right knee osteoarthritis to a 20 percent disability rating, both effective August 16, 2010.  The Board notes that since the increases to 20 and 40 percent did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, insomnia, bipolar disorder, depression and anxiety has previously been characterized as separate issues for entitlement to service connection for PTSD, insomnia, bipolar disorder, depression and anxiety.  The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence of record shows various psychiatric diagnoses; and as the Veteran's complaints of insomnia may represent a symptom of underlying psychiatric disorder, the Board has recharacterized these issues to consider all reported and diagnosed psychiatric disabilities in accordance with Clemons.

The Veteran twice requested Board hearings in this case, as shown by his June 2006 and November 2011 substantive appeals.  However, he subsequently withdrew these hearing requests and indicated that he did not wish to have a Board hearing.  As such, his hearing requests are deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2012).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of  entitlement to service connection for chronic pain syndrome; entitlement to an earlier effective date than April 9, 2008 for a grant of service connection for right knee osteoarthritis; entitlement to an earlier effective date than August 16, 2010 for degenerative joint disease of the right hip with limited flexion, abduction and extension and entitlement to an earlier effective date earlier than August 16, 2010 for a TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of and entitlement to service connection for sleep apnea and entitlement to service connection for an acquired psychiatric disorder to include PTSD, insomnia, bipolar disorder, depression and anxiety are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to August 16, 2010, the Veteran's right thigh myositis ossificans had been manifested by pain and weakness, but limitation of flexion of the right thigh to 30 degrees or limitation of abduction of the right thigh with motion lost beyond 10 degrees had not been shown and there is no evidence of moderately severe muscle damage.

2.  For the period since August 16, 2010, the Veteran's right thigh myositis ossificans has been manifested by a severe muscle injury.

3.  For the period prior to August 16, 2010, the Veteran had right knee flexion better than 30 degrees and full extension.

4.  For the period since August 16, 2010, the Veteran has right knee flexion limited to 20 degrees.

5.  Hyperlipidemia is not a disability for VA benefits purposes.

6.  Hypercholesterolemia is not a disability for VA benefits purposes.

7.  An erectile dysfunction disability is not shown to be etiologically related to a disease, injury, or event in service.

8.  A BPH with urinary obstruction disability is not shown to be etiologically related to a disease, injury, or event in service.

9.  Hypertension did not manifest in service or within one year of separation, and is not related to service.

10.  The Veteran's lumbar spine disability was not manifest in service, was not manifest within one year of separation and is not related to service.

11.  A headache disability was not present during active service and is not related to service or to service-connected right thigh myositis ossificans.

12.  The Veteran does not currently have rheumatoid arthritis in the right lower body and right lower leg.

13.  The Veteran does not currently have rheumatoid arthritis in the left lower body and left lower leg.

14.  The Veteran does not currently have rheumatoid arthritis in the back.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right thigh myositis ossificans for the period prior to August 16, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.3214.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5023, 5252, 5253, 5314 (2012).

2.  The criteria for an initial rating in excess of 40 percent for right thigh myositis ossificans for the period since August 16, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.3214.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5023, 5314 (2012).

3.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the right knee prior to August 16, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40. 4.59. 4.71a, Diagnostic Codes 5003-5260 (2012).

4.  The criteria for an initial rating in excess of 20 percent for osteoarthritis of the right knee since August 16, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40. 4.59. 4.71a, Diagnostic Codes 5003-5260 (2012).

5.  Hyperlipidemia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2012).

6.  Hypercholesterolemia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2012).

7.  An erectile dysfunction disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

8.  A BPH with urinary obstruction disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

9.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

10.  Degenerative joint disease of the lumbar spine (claimed as a back condition) was not incurred in or aggravated by active military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

11.  A headache disability was not incurred in or aggravated by active military service and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).

12.  A rheumatoid arthritis in the right lower body and right lower leg disability was not incurred in or aggravated by active military service and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).

13.  A rheumatoid arthritis in the left lower body and left lower leg disability was not incurred in or aggravated by active military service and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).

14.  A rheumatoid arthritis in the back disability was not incurred in or aggravated by active military service and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a June 2008 letter, prior to the date of the issuance of the appealed November 2009 rating decision.  The June 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The June 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that specific notification was not provided for the Veteran's claims for higher initial ratings for his service-connected right thigh myositis ossificans.  However, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of November 2009 and August 2010 VA examinations as well as a May 2011 VA addendum opinion.  The November 2009 and August 2010 VA examinations and May 2011 VA addendum opinion reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the November 2009 and August 2010 VA examinations and May 2011 VA addendum opinion reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed hyperlipidemia, hypercholesterolemia, erectile dysfunction, degenerative joint disease of the lumbar spine, hypertension, BPH with urinary obstruction, headaches, and rheumatoid arthritis disabilities.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as both hyperlipidemia and hypercholesterolemia are not disabilities for VA benefits purposes, there is no current diagnosis of rheumatoid arthritis and there is no credible evidence that the Veteran's erectile dysfunction, degenerative joint disease of the lumbar spine, hypertension, BPH with urinary obstruction and headache disabilities manifested in service or was otherwise related to service, to include as secondary to service-connected right thigh myositis ossificans.  Thus remand for VA examinations is not necessary. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Higher Initial Ratings.  

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2012).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2012).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2012).

Factual Background 

A November 1969 service treatment record noted that the Veteran presented with complaints of a painful, swollen, right thigh.  On examination his right thigh exhibited a hard firm mass on the lateral aspect extending down within 5 inches of the knee joint.  It was tender to palpitation in the distal aspect.  Flexion of the right knee was from 0 to 135 degrees.  Anything past this caused pain in the right thigh.  There was full extension.  There was no ligament laxity, McMurrary or any other pathological signs in the knee.  The diagnosis was myositis ossificans, large on the lateral aspect of the right femur.

A June 2001 VA treatment note indicated that the Veteran had chronic right leg pain as a result of his myositis which was seen at the site of a fracture of the mid femur.  He had pain in the right knee and hip and a history of myositis ossificans in the right thigh.  With his right leg problems, he was limited in tasks of standing, walking and carrying.

A November 2002 Social Security Administration Consultative Report noted that the Veteran had an abnormal gait with an antalgic pattern.

April 2003 VA x-rays of the femur demonstrated ossification seen around the proximal and mid shaft of the femur most likely from previous trauma with associated myositis ossificans.

May 2007 x-rays noted no fracture or dislocations identified.  There were degenerative changes involving the knee and multiple areas of heterotopic bone formation along the lateral aspect of the femoral shaft beginning near the junction of the mid and distal thirds and extending along the middle third.  There were similar medial changes to the knee.  

A November 2007 VA treatment note reported that the Veteran had chronic right thigh pain and right knee pain.  He had to walk with a cane and felt weak on the right leg and knee after walking about 15 minutes.  The diagnosis was chronic right knee pain which was affected and was related to right myositis and myalgia.

The Veteran underwent a VA examination in November 2009.  He presented with constant complaints of pain in his right side extending down to his right knee.  The pain was exacerbated by weight bearing activities.  He also complained of flare-ups occurring at random and was not sure what precipitated them.  The flare-ups were partially alleviated with medications and rest.  He complained of stiffness, weakness and giving way approximately 4 times a week.  He denied heat, redness, sublaxation or dislocation.  Swelling in his right knee came and went.  He took 100mg of tramadol three times a day and 500mg of naproxen two times a day.  He used a power scooter for community mobility as a result of his right thigh and knee pain.  He used a standard cane for short distances and sometimes used crutches.  He was able to transfer independently and walk short distances with a standard cane.  On examination he was in no acute distress.  There was tenderness to palpitation along the lateral side.  There was no gross deformity.  There was tenderness to palpitation along the medial and lateral joint lines and the patellofemoral joint of the right knee.  His gait was moderately antalgic with a standard cane.  There was no overt effusion.  McMurray's test caused pain in the medial joint line.  Lachman's test was negative.  The ACL, PCL, MCL and LCL were all intact.  Flexion was from 0 to 110 degrees with pain occurring from 80 to 100 degrees.  Extension was to 0 degrees without pain.  On repetitive testing, there was no additional limitation due to painful motion, fatigue, weakness or incoordination and range of motion values were unchanged from baseline testing.  Flare-ups occurred several times a week and were severe.  As the Veteran was not having a flare-up today, it would only be a speculation for the examiner to report limitation during a flare-up.  X-rays of the right femur revealed multiple areas of heterotopic bone formation along the lateral aspect of the femoral shaft beginning near the junction of the medial and distal third and extending along the middle third.  There were similar changes medial to the knee as well as degenerative changes involving the knee.  The diagnosis was myositis ossicans, right thigh and knee and osteoarthritis of the right knee.

A February 2010 MRI of the right knee demonstrated prominent intrameniscal signal in both menisci consistent with chondrocalcinosis.  There was no definite Grade III signal changes identified in the medial meniscus.  There was tricompartmental grade III chondromalacia with accelerated patellofemoral degenerative pattern as well as evidence of old Pellegrini-Stieda symptoms.  There were prominent enthesopathic changed with tendinitis of the patellar and quadriceps tendons.  No discrete tears were seen.  There was small joint effusion without significant popliteal cyst formation.

A February 2010 MRI of the right thigh demonstrated extensive posttraumatic/postoperative changes evident in the posterolateral aspect of the right femur and adjacent portions of the vastus intermedicus and vastus lateralis musculature.  There was myositis ossificans developing along the posterolateral margin of the femur.  No acute appearing osseous or soft tissue abnormalities were appreciated.

The Veteran underwent a VA examination in August 2010.  The examiner noted that an April 2007 x-ray report revealed residual myositis ossificans which in the examiner's opinion involved both the bastus lateralis and biceps femoris muscles, muscle group XIV and XIII, respectively.  The Veteran reported a pain level of 8/10 in the right lateral thigh which was a 10/10 during flare-ups with any weight bearing.  He also described pain in his right knee and hip at an 8/10 level which flared to 10/10 with any weight bearing.  The examiner noted that the Veteran was barely able to walk with a cane when offloading his right leg the 75 yards from the waiting room to the examination room.  He usually used an electric scooter but it was broken which further limited his locomotion.  On examination, there was marked tenderness in the lateral aspect of the right thigh.  After having walked the 75 yards, his right thigh flexion was only 0 to 20 degrees actively and passively and was limited by pain and stiffness with sharp endpoint.  Right hip extension was not possible.  Right hip abduction was 0 to 10 degrees actively and passively and was limited by pain and stiffness with sharp endpoint.  Right hip external and internal rotation were limited to 0 to 10 degrees and were limited by pain and stiffness with sharp endpoints.  The Veteran could not perform any leg lifts or squats as repetitive motion exercise.  He had flare-ups of pain from 8 to 10 just with testing ranges of motion of the right hip.

Right knee flexion was limited to 0 to 20 degrees actively and passively by pain and stiffness with sharpness at endpoint.  Right anterior and posterior cruciate ligaments were stable.  Right medial and lateral collateral ligaments were stable.  Lachman and McMurray signs could not be tested.  The Veteran could not perform repetitive motion testing of the right knee.

The diagnosis was myositis ossificans of the right thigh involving muscle groups XII and XIV, severe degenerative arthritis of the right hip caused by myositis ossificans and moderate degenerative joint disease of the medial and lateral compartments of the right knee caused by myositis ossificans.

A VA orthopedic surgery consultation note in March 2011 indicated that the Veteran presented with complaints of right knee pain that had worsened over the past year.  He used a cane, crutches and a scooter.  He had giving way of his right knee 2 to 4 times a week and he occasionally fell.  His knee occasionally swelled.  His pain improved with rest and non-steroidal anti-inflammatory medication.  He received a corticosteroid injection in February or March 2010 which helped for several months.  He continued on physical therapy.  On examination, he had a slightly antalgic gait favoring his right leg without assistive device in use.  He was unable to extend his knee fully in stance.  He had less than 10 percent varus deformity, protuberance inferior to patellar tendon consistent with Osgood-Schlatters.  He had no effusion with mild soft tissue swelling noted.  There was no atrophy.  He had moderate tenderness at the medial joint ligament and mild tenderness at the lateral joint ligament and patellar tendon.  There were no masses and no abnormal varus or valgus ligamentous laxity.  His Lachman test, anterior drawer and posterior drawer were all negative.  He had moderate patellofemoral crepitation and his patellofemoral compression test was positive.  His active range of motion was from 0 to 95 degrees and his passive range of motion was from 0 to 100 degrees.  The diagnosis was moderate to severe degenerative joint disease of the right knee with a history of myositis ossificans and heterotopic bone formation.

In a May 2011 VA addendum opinion, the VA examiner who conducted the August 2010 VA examination opined that the function of muscle groups XIII and XIV affecting ranges of motion of the right hip and right knee over a period of approximately 40 years following military discharge have caused stresses on the right hip and right knee which have resulted in severe degenerative joint disease of the right hip, moderate degenerative joint disease of the medial compartment of the right knee and severe degenerative arthritis of the lateral compartment of the right knee.



A.  Right Thigh Myositis Ossificans

In this case, the Veteran is currently assigned an initial 10 percent rating for right thigh myositis ossificans prior to August 16, 2010, and a 40 percent rating, from August 16, 2010, pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 5023-5314.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2012).  Diagnostic Code 5023 applies to myositis ossificans, which is to be rated based on limitation of motion as degenerative arthritis.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  Diagnostic Code 5314 applies to Group XIV anterior thigh group.  The pertinent provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5013 through 5024, note that the diseases under these codes, including myositis ossificans, are rated on limitation of motion of affected parts, as arthritis, degenerative. 

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 10 percent rating is also for assignment where there is arthritic change and some limitation of motion.  A 20 percent evaluation is assigned in cases of x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

In general, 38 C.F.R. § 4.71 , Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from 0 to 125 degrees, and normal hip abduction is from 0 to 45 degrees.

Under Diagnostic Code 5251, a 10 percent evaluation represents the maximum schedular criteria for limitation of extension of the thigh.  Consequently, an evaluation in excess of 10 percent cannot be granted under Diagnostic Code 5251. 

Under Diagnostic 5252, a 10 percent disability evaluation is assigned for flexion of the hip limited to 45 degrees.  A 20 percent disability evaluation is warranted for flexion limited to 30 degrees, and a 30 percent rating is contemplated for flexion limited to 20 degrees, while a 40 percent rating is warranted for flexion limited to 10 degrees. 

Under Diagnostic Code 5253, a 10 percent disability evaluation is contemplated for limitation of rotation of the thigh where the affected leg cannot toe out more than 15 degrees.  A 10 percent disability evaluation is also assigned when there is limitation of adduction and the legs cannot be crossed.  A 20 percent disability evaluation is warranted when there is limitation of abduction of the thigh with motion lost beyond 10 degrees.

Muscle Group XIV includes the muscles involved in extension of the knee, tension of the fascia lata and iliotibial band, acting with Muscle Group XVII in postural support of the body, and acting with the hamstrings in synchronizing the hip and knee.  Under this Code, slight muscle damage to this Muscle Group warrants a noncompensable evaluation, moderate muscle damage warrants a 10 percent evaluation, moderately severe damage warrants a 30 percent rating, and severe damage warrants a 40 percent rating. 38 C.F.R. § 4.73, Diagnostic Code 5314. 

The factors to be considered in evaluating disabilities resulting from muscle injuries are listed in 38 C.F.R. § 4.56.  For example, the provision of 38 C.F.R. § 4.56(c) reflects that the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  Information in this regulation provides guidance only and is to be considered with all other factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993).  In addition, under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe. 

Slight disability of muscles is characterized by simple wound of muscle without debridement or infection.  Slight disability of muscle is reflected by history and complaint such as service department records of a superficial wound with brief treatment and return to duty.  Healing of slight muscle injuries is followed by good functional results.  Slight disability of muscles includes none of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. 4.56 (c).  Objective findings characteristic of slight muscle disability include minimal scarring, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function, and no metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56 (d) (1). 

Moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  History and complaint characteristic of moderate disability of muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of moderate disability of muscle, there should be record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue.  For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d) (2).  

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d) (3). 

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. §4.56(d) (4). 

Period prior to August 16, 2010

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's myositis ossificans of the right thigh for the period prior to August 16, 2010.

Initially, the Board notes that there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Thus, an evaluation in excess of 10 percent is not warranted for degenerative arthritis under Diagnostic Code 5003.

Moreover, a review of the VA examination reports and treatment records for the period prior to August 16, 2010, shows the Veteran's myositis ossificans of the right thigh has not been manifested by a limitation of thigh flexion to 30 degrees or by limitation of abduction with motion lost beyond 10 degrees.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, an increased evaluation for the Veteran's myositis ossificans is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent disability evaluation, and no higher for this period.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions prior to August 16, 2010.  However, the effect of the pain is contemplated in the currently assigned 10 disability evaluation under Diagnostic Codes 5023.  Moreover, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation as there was no evidence of additional limitation of motion after repetition of motion.  

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's myositis ossificans of the right thigh is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  Notably, there is no evidence for the period prior to August 16, 2010 which demonstrates symptoms consistent with moderately severe muscle damage such as indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side which would warrant a 30 percent evaluation under Diagnostic Code 5314.  On the contrary, no gross deformity was noted during the November 2009 examination.  

Therefore, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for the Veteran's right thigh myositis ossificans for the period prior to August 16, 2010.

Period since August 16, 2010

The Board notes that the November 2011 rating decision granted separate ratings for degenerative joint disease of the right hip with limited flexion associated with right thigh myositis ossificans involving muscle groups XIII and XIV at a 30 percent disability rating, effective August 16, 2010 under Diagnostic Code 5003-5252; granted a 20 percent rating for degenerative joint disease of the right hip with limited abduction associated with right thigh myositis ossificans involving muscle groups XIII and XIV, effective August 16, 2010 under Diagnostic Code 5003-5253; and granted a 10 percent rating for degenerative joint disease of the right hip with limited extension associated with right thigh myositis ossificans involving muscle groups XIII and XIV, effective August 16, 2010 under Diagnostic Code 5003-5251.

While, as noted above, the Veteran has raised the issue of entitlement to an earlier effective date than August 16, 2010 for the grant of these separate ratings, the Veteran has not disagreed with the November 2011 grant of separate evaluations for degenerative joint disease of the right hip with limited flexion, abduction and extension associated with right thigh myositis ossificans involving muscle groups XIII and XIV.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial evaluation in excess of 40 percent is not warranted for the Veteran's myositis ossificans of the right thigh for the period since August 16, 2010.

As noted above, a 40 percent rating is the maximum rating under Diagnostic Code 5314 as it contemplates severe muscle damage.

The Board has considered whether the service-connected myositis ossificans of the right thigh may be rated under other diagnostic codes related to muscle injuries.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The remaining diagnostic code, however, is simply not applicable to the right thigh disability as it is neither contended nor shown that it involves Muscle Group XVII. 

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not applicable because Diagnostic Code 5314 does not contemplate limitation of motion based upon a joint abnormality (as opposed to limitation of motion based upon a muscle injury).  See Johnson , 9 Vet. App. at 7; see also DeLuca, 8 Vet. App. at 202 ; VAOPGCPREC 9-98 (August 1998).  Moreover, symptoms such as weakness, loss of power, fatigue-pain, etc., are specifically contemplated by Diagnostic Code 5314.  See 38 C.F.R. § 4.56(c).

Therefore, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 40 percent for the Veteran's right thigh myositis ossificans for the period since August 16, 2010.

B.  Right Knee Osteoarthritis

In this case, the Veteran is currently assigned an initial 10 percent rating for right thigh right knee osteoarthritis prior to August 16, 2010, and a 20 percent rating, from August 16, 2010, pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 5003-5260.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees, and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees, and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. §4.71a , Diagnostic Code 5261. 

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

Period prior to August 16, 2010

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's right knee osteoarthritis for the period prior to August 16, 2010.

The Board finds that an initial disability rating in excess of 10 percent is not warranted for the time period prior to August 16, 2010 as the Veteran did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees to warrant an increased rating under Diagnostic Codes 5260 or 5261.  Namely, on VA examination in November 2009, flexion was to 110 degrees with pain occurring from 80 to 100 degrees and extension was to 0 degrees without pain.  

The claims folder contains no medical evidence indicating that the Veteran's right knee disability is manifested by ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above.  As such, an increased rating cannot be assigned for the right knee under Diagnostic Codes 5256, 5258, or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262-5263 (2012).  

Further, there is no evidence to support a higher disability rating for the right knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.   In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2012); See also DeLuca, supra.  Significantly, while the November 2009 VA examiner noted the Veteran's complaints of pain, he indicated that the Veteran did not experience any additional limitation due to painful motion, fatigue, weakness or incoordination with repetition.  

The Board notes that the Veteran reported that he experienced flare-ups occurred several times a week and were severe.  As the Veteran was not having a flare-up during his November 2009 VA examination, the examiner determined that it would only be a speculation to report limitation during a flare-up.  However, the examiner also noted that the Veteran's flare-ups were partially alleviated with medications and rest and that the Veteran was able to transfer independently and walk short distances with a standard cane.  

Thus, based on the Veteran's reported history, even if there was additional limitation of motion during such flare-ups that were extreme, based on the Veteran's reported functional ability, the Board finds that the overall impairment resulting from his right knee disability would still more closely approximate no more than a 10 percent rating.

A rating is also unwarranted under Diagnostic Code 5257 because the Veteran has not been diagnosed with recurrent subluxation or lateral instability.  Although the Veteran reported symptoms of giving way, the November 2009 VA examiner made a specific finding that the Veteran's ACL, PCL, MCL and LCL were all intact.  The Veteran's own determination about the stability of his right knee is outweighed by the more probative findings of the November 2009 examiner, because the examiner's determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

A higher rating is also unwarranted under Diagnostic Code 5258 because the Veteran has not been diagnosed with dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although the Veteran has reported episodes of pain, no evidence of dislocated semilunar cartilage is of record. 

Thus, a disability rating in excess of the initial 10 percent for the period prior to August 16, 2010 cannot be granted for the right knee disorder under any other diagnostic code.

Therefore, the preponderance of the evidence is against the Veteran's claim that he is entitled to an initial evaluation in excess of 10 percent for osteoarthritis of the right knee for the period prior to August 16, 2010.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Period since August 16, 2010

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial evaluation in excess of 20 percent is not warranted for the Veteran's right knee osteoarthritis for the period since August 16, 2010.

As noted above, under Diagnostic Code 5257, a 30 percent rating is assignable for severe recurrent subluxation or instability.   However, the record in this case does not show favorable ankylosis or severe recurrent subluxation or instability as the August 2010 VA examination indicated that the Veteran's right anterior and posterior cruciate ligaments and right medial and lateral collateral ligaments were stable.  

A higher rating is also unwarranted under Diagnostic Code 5258 because the Veteran has not been diagnosed with dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although the Veteran has reported episodes of pain, no evidence of dislocated semilunar cartilage is of record. 

A 30 percent rating is also assignable for limitation of flexion to 15 degrees.  The record in this case reflects flexion greater than 15 degrees as the August 2010 VA examination demonstrated flexion from 0 to 20 degrees with pain at the endpoints.  Even considering painful motion associated with the Veteran's disability, the record does not show such a limitation of flexion to approximate flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 30 percent rating is assignable for extension limited to 20 degrees.  Such findings are also not shown in the record.

The Board notes that the Veteran described pain in his right knee at an 8/10 level which flared to 10/10 with any weight bearing.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for right knee is not met.  Any additional functional limitation as result of flare-ups is contemplated in the current 20 percent evaluation.

The claims folder contains no medical evidence indicating that the Veteran's right knee disability is manifested by ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above.  As such, an increased rating cannot be assigned for the right knee under Diagnostic Codes 5256, 5258, or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262-5263 (2012).  

Thus, a disability rating in excess of the initial 20 percent for the period since August 16, 2010 cannot be granted for the right knee disorder under any other diagnostic code.

Therefore, the preponderance of the evidence is against the Veteran's claim that he is entitled to an initial evaluation in excess of 20 percent for osteoarthritis of the right knee for the period since August 16, 2010.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Extraschedular Consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected bronchial right thigh myositis ossificans and right knee osteoarthritis.   See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2012). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


II. Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis and hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 






A.  Hyperlipidemia and Hypercholesterolemia

Factual Background and Analysis

As the Veteran's claims for hyperlipidemia and hypercholesterolemia have identical analyses, they will be addressed together.

The Veteran asserts service connection is warranted for hyperlipidemia and hypercholesterolemia. The Board points out that high cholesterol is also referred to as hypercholesterolemia a or hyperlipidemia.  

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

There is no evidence of record suggesting the Veteran's elevated cholesterol or hyperlipidemia causes any impairment of earning capacity.  

Thus, the Board finds that service connection for the claimed hyperlipidemia and hypercholesterolemia is simply not warranted.  Where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for hyperlipidemia and hypercholesterolemia must be denied, because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.

In light of the aforementioned, the Board concludes that hypercholesterolemia and hyperlipidemia are merely laboratory findings, and not "disabilities" for which VA compensation benefits may be awarded.  Accordingly, service connection for hypercholesterolemia and hyperlipidemia is not warranted.

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for hyperlipidemia and hypercholesterolemia must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Erectile Dysfunction and BPH with urinary obstruction

Factual Background and Analysis

As the Veteran's claims for erectile dysfunction and BPH with urinary obstruction have similar analyses, they will be addressed together.

VA treatment records provide a diagnosis of erectile dysfunction and BPH with urinary obstruction.  As a result of the above diagnosis, the first element of service connection is satisfied for his claimed disorder.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

There are no clinical findings or diagnoses of erectile dysfunction or BPH with urinary obstruction during service or for several years thereafter.  The first post-service evidence of erectile dysfunction and BPH with urinary obstruction are June 2008 VA treatment reports.  

The Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of an erectile dysfunction or BPH with urinary obstruction disability and he was not diagnosed with an erectile dysfunction or BPH with urinary obstruction disability until many years after service.  

Additionally, in this case, there is no medical opinion of record showing a relationship between any current erectile dysfunction or BPH with urinary obstruction disability and the Veteran's military service.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disabilities of erectile dysfunction and BPH with urinary obstruction, does not demonstrate that an erectile dysfunction or BPH with urinary obstruction disability is related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).  

C.  Hypertension

Factual Background and Analysis

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

VA treatment records provide a diagnosis of hypertension.

As a result of the above diagnosis, the first element of service connection is satisfied for his claimed disorder.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer; supra; D'Amico supra; Hibbard, supra.

There are no clinical findings or diagnoses of hypertension during service or for several years thereafter.  The first post-service evidence of hypertension is an October 2000 VA treatment report.  None of the private medical records or VA treatment records show that the Veteran was diagnosed with hypertension to a compensable degree within one year of service.

The Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hypertension disability and he was not diagnosed with hypertension until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, in this case, there is no medical opinion of record showing a relationship between any current hypertension and the Veteran's military service.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of hypertension, does not demonstrate hypertension manifested to a compensable degree within one year of separation.  Additionally there is no evidence that hypertension is related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

D.  Degenerative joint disease of the lumbar spine (also claimed as a back contusion)

Factual Background and Analysis

The Board notes that VA treatment reports provide diagnoses of arthritis of the cervical spine, arthritis of the mid to lower lumbar spine and a back contusion.

As a result of the above diagnoses, the first element of service connection is satisfied for his claimed disorder.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer; supra; D'Amico supra; Hibbard, supra.

The Veteran's service treatment records are negative for complaints or treatments regarding a back disability.

Additionally, the Board notes that there are no clinical findings or diagnoses of degenerative joint disease during service or for several years thereafter.  The first post-service evidence of a back disability is an October 2003 VA treatment note which reflected a diagnosis of arthritis of the mid to lower lumbar spine.  None of the private medical records or VA treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.

The Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a back disability and he was not diagnosed with a back disability until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson, supra.

Additionally, in this case, there is no medical opinion of record showing a relationship between any current back disability to include arthritis of the lower back and the Veteran's military service.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of arthritis of the mid to lower lumbar spine, does not demonstrate arthritis manifested to a compensable degree within one year of separation.  Additionally there is no evidence that arthritis of the mid to lower lumbar spine is related to an in-service injury sustained by the Veteran.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

E.  Headaches

Factual Background and Analysis

The Veteran claims that he has a headache disability that is related to his active service, to include as secondary to his service-connected right thigh myositis ossificans disability.  When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds however, that service connection for a headache disability is not warranted.

The Board notes that VA treatment reports provide diagnoses of headaches.

As a result of the above diagnosis, the first element of service connection is satisfied for his claimed disorder.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer; supra; D'Amico supra; Hibbard, supra.

As the Veteran has a diagnosis of headaches, service connection is available if it can be shown that the Veteran's headache disability is proximately due to, the result of, or permanently aggravated by his service-connected right thigh myositis ossificans disability.  See, Allen; supra.

The Board concludes however, that service connection is not warranted.  While the record reflects a diagnosis of headaches, it does not contain competent evidence which relates this diagnosis to any injury or disease in service, or to the Veteran's service-connected right thigh myositis ossificans disability.  Notably, the Veteran's service treatment records were negative for complaints or treatments related to headaches and there is no competent evidence which relates the Veteran's headache disability to his service.

Similarly, the Veteran has not produced any competent evidence relating his claimed disability to his service-connected right thigh myositis ossificans disability. 

The Board finds that the most credible evidence of record, while showing a currently diagnosed headaches disability, does not demonstrate that this disability is related to the Veteran's service or to a service-connected disability.  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

F.  Rheumatoid Arthritis

Factual Background and Analysis

As the Veteran's claims for service connection for rheumatoid arthritis in the right lower body and right lower leg; in the left lower body and left lower leg; and in the back have identical analyses, they will be addressed together.

The Veteran claims that he has a rheumatoid arthritis disability that is related to his active service, to include as secondary to his service-connected right thigh myositis ossificans disability.  When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds however, that service connection for a rheumatoid arthritis disability is not warranted as the Veteran has not been shown to have a current rheumatoid arthritis disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although VA treatment records show that the Veteran reported a history of rheumatoid arthritis, private treatment records, VA treatment records and the November 2009 and August 2010 VA examinations do not contain a diagnosis of rheumatoid arthritis.  Notably, a March 2011 VA orthopedic surgery consult noted a past history of rheumatoid arthritis, the treatment note did not provide a current diagnosis of rheumatoid arthritis.

Accordingly the March 2011 VA treatment note finding of a history of rheumatoid arthritis appears to be predicated on the Veteran's history of rheumatoid arthritis rather than any current clinical or laboratory findings; and therefore, the Board finds that it has little probative value for the purpose of establishing the existence of disability because the Veteran is not competent to diagnose himself with rheumatoid arthritis as explained below.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, supra; Brammer, supra.  In the instant appeal, the claims for service connection for rheumatoid arthritis disabilities on a direct and secondary basis must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

G.  All Disabilities

The Board again notes the Veteran's contentions regarding the nature and etiology of his claimed hyperlipidemia; hypercholesterolemia; erectile dysfunction; BPH with urinary obstruction disability; hypertension; a lumbar spine disability; a headache disability; and rheumatoid arthritis in the right lower body and right lower leg, in the left lower body and left lower leg, and in the back, as well as the evidence submitted by him and his representative, contending that his claimed disabilities are related to service.

To the extent that the Veteran himself contends that a medical relationship exists between his current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that hyperlipidemia; hypercholesterolemia; erectile dysfunction; BPH with urinary obstruction disability; hypertension; a lumbar spine disability; a headache disability; and rheumatoid arthritis in the right lower body and right lower leg, in the left lower body and left lower leg, and in the back are not disabilities subject to lay diagnosis.  While some symptoms of the disorders may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding their existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed hyperlipidemia; hypercholesterolemia; erectile dysfunction; BPH with urinary obstruction disability; hypertension; a lumbar spine disability; a headache disability; and rheumatoid arthritis in the right lower body and right lower leg, in the left lower body and left lower leg, and in the back and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for right thigh myositis ossificans prior to August 16, 2010 is denied.

Entitlement to an initial evaluation in excess of 40 percent for right thigh myositis ossificans from August 16, 2010 is denied. 

Entitlement to an initial evaluation in excess of 10 percent for right knee osteoarthritis prior to August 16, 2010 is denied.

Entitlement to an initial evaluation in excess of 20 percent for right knee osteoarthritis from August 16, 2010 is denied.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for hypercholesterolemia is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for BPH with urinary obstruction is denied.

Entitlement to service connection for degenerative joint disease of the lumbar spine (also claimed as a back contusion) is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for headaches as secondary to service-connected right thigh myositis ossificans is denied.

Entitlement to service connection for rheumatoid arthritis in the right lower body and right lower leg as secondary to service-connected right thigh myositis ossificans is denied.

Entitlement to service connection for rheumatoid arthritis in the left lower body and left lower leg as secondary to service-connected right thigh myositis ossificans is denied.

Entitlement to service connection for rheumatoid arthritis in the back as secondary to service-connected right thigh myositis ossificans is denied.





REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In an April 2010 rating decision, the RO denied service connection for sleep apnea.  In an April 2010 letter, the Veteran indicated that he disagreed with the April 2010 decision denying service connection for sleep apnea.

While the Veteran expressed disagreement with the April 2010 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to service connection for sleep apnea remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, insomnia, bipolar disorder, depression and anxiety, the Board notes that in an October 2008 treatment note, a VA physician indicated that the Veteran's bipolar disorder was related to his chronic pain syndrome.  As noted in the Introduction, the Veteran currently has a claim for service connection for chronic pain syndrome that is being referred to the AOJ for initial adjudication of this claim.

Thus, the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, insomnia, bipolar disorder, depression and anxiety is inextricably intertwined with the chronic pain syndrome claim that was referred back in the Introduction, based on the October 2008 VA physician's opinion.  See, Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication of the claim for service connection for an acquired psychiatric disorder to include PTSD, insomnia, bipolar disorder, depression and anxiety must be deferred pending completion of adjudication for the service connection claim for a chronic pain syndrome disability. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to service connection for sleep apnea, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  The RO should adjudicate the Veteran's claim for service connection for chronic pain syndrome.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


